Citation Nr: 1604835	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  12-07 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating for residuals of left ankle sprain, currently rated at 10 percent.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A rating decision of July 1996 granted the Veteran service connection for residuals of a left ankle sprain.  The Veteran seeks an increased rating.  See Veteran's claim of September 2010.  

The fulfillment of VA's duty to assist includes the conduct of a thorough, contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Generally, reexaminations will be requested when VA determines there is a need to verify either the continued existence or the current severity of a disability.  See 38 C.F.R. § 3.3.327(a) (2014).  

The Veteran was scheduled for a VA examination of his left ankle to take place on September 30, 2015.  The Veteran did not report for the examination.  See VA medical record of October 2015.

When a claimant fails to report without good cause for an examination scheduled in relation to a claim for increase, the claim shall be denied.  See 38 C.F.R. § 3.655(b) (2014).   Examples of good cause for failing to appear include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  See 38 C.F.R. § 3.655(a) (2015); Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

Although the Veteran appeared for a VA examination relating to his ankle in November 2010, the RO requested in March 2015 that VHA schedule another examination.  See compensation and pension exam inquiry of March 2015.  

In March 2015, VA sent the Veteran a letter notifying that the VA medical facility nearest him had been asked to perform a disability evaluation in connection with his claim and that the medical facility would notify him of the date, time, and place of the examination.  The Veteran was also informed that a claim may be denied "when a claimant, without good cause, fails to report for an examination or reexamination."

However, the record does not include a copy of the letter from the Veterans Health Administration (VHA) informing the Veteran of the examination.  Because it cannot be determined from the record whether the Veteran was provided adequate notice from VHA as to the scheduling of a September 2015 examination, the Veteran should be afforded another opportunity to be examined to determine the current nature and severity of his left-ankle disabilities.  It is the Veteran's responsibility to report for a scheduled examination of which he is notified and to cooperate in the development of the case.

Also, it is unclear if relevant records are outstanding.  In his March 2011 notice of disagreement, the Veteran stated "if my ankle is ok the[n] why the continue physical therapy with no sustained improvement."  Although there are VA treatment records dated in 2010 which noted that the Veteran was educated on stretching exercises for his plantar fasciitis, there is no indication that he underwent physical therapy for the service-connected ankle disorder.  Accordingly, clarification should be sought from the Veteran on remand.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran submit or authorize the release of any outstanding medical records relevant to the claim, including any records pertaining to physical therapy for the service-connected ankle disorder.

2. Schedule the Veteran for a VA medical examination for his service-connected residuals of left ankle sprain.  
The Veteran's virtual claims folder is to be provided to the examiner for review in conjunction with the examination.

The examiner's report should fully set forth all current complaints and pertinent findings and should describe in detail the presence and extent of any functional loss due to the Veteran's service-connected left ankle condition.  

The examiner should conduct range of motion studies and indicate the point during range-of-motion testing that motion is limited by pain.

The examiner should address whether there is additional range-of-motion loss occurring during flare-ups or with repeated use due to such factors such as pain, incoordination, weakened movement or excess fatigability.  If this is not possible, the examiner must explain why.  The examiner's attention is directed to the Veteran's report that his left ankle symptoms are much worse after standing for hours at work.  See Veteran's notice of disagreement of February 2011.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusion reached must be provided.

3. If the Veteran fails to appear for the examination, associate with the electronic record the VHA notice to the Veteran as to the scheduling of the examination.

4. Thereafter, the RO should ensure that the examination report is adequate, conduct any other development that is deemed warranted, and readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


